DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 5 February 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed with respect to the drawing objections have been fully considered and are persuasive in view of the Amendment to the Drawings and Specification.  Accordingly, the previously set forth drawing objections have been withdrawn.   Please see objection to Specification and Claims, below, for new objections pertaining to the Amendment.
Applicant’s arguments, filed with respect to the previously set forth claim objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth claim objections have been withdrawn.  Please see below for new claim objections pertaining to the Amendment
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new rejections under 35 U.S.C. 112(b) pertaining to the Amendment
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
If Applicant believes discussion with the Examiner would aid in the advancement of prosecution, Applicant is encouraged to contact the Examiner using the contact information below. 

Specification
The disclosure is objected to because of the following informalities:  Applicant has amended the specification to use the term “shroud frame” consistently in the latter half of the specification but uses the term “shroud body” in the claims and earlier in the specification.  
Appropriate correction is required.

Claim Objections
Claims 1-9 and 11-16 are objected to because of the following informalities:  Applicant’s disclosure has been amended to use “shroud frame” in the latter half of the specification but uses the term “shroud body” in the claims and in the earlier half of the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a downstream surface of the shroud body”, but fails to define a reference for “downstream”.  It is believed that “downstream” is with respect to the airflow.  Similarly, the recitation “upstream from the evaporator housing” in the context of positioned “forward of the evaporator housing” should be amended to clarify that upstream is with respect to the flow direction of the air, and Examiner notes that “aft” and “forward” without additional context can be interpreted broadly as from multiple points of view.  Claims 2-9 and 11-15 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).
Claims 3-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 has been amended to recite the limitation “the plurality of guide vanes”.  Applicant has cancelled the antecedent basis for “the plurality of guide vanes”.  Claims 4-9 and 11-15 are rejected insofar as they are dependent on claim 3 and therefore include the same error(s).
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is dependent on claim 10.  Claim 10 has been cancelled.  In view that claim 10 was previously dependent on claim 3, Examiner has interpreted claim 11 as dependent on claim 3. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 has been amended to recite “body frame” and then “the shroud body”.  Limitation “the shroud body” lacks antecedent basis in claim.  Additionally, “body frame” is absent from the disclosure, but is believed to be in error for “shroud body” as in amended claim.  Additionally claim 16 recites “a downstream surface of the shroud body”, but fails to define a reference for “downstream”.  It is believed that “downstream” is with respect to the airflow.   Examiner notes that “for blowing air toward the evaporator housing” does not provide sufficient reference for “downstream”.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 2009/0211287: previously cited) in view of Alizadeh (US 5,582,507).
Regarding claim 1, Steele et al. discloses a transport refrigeration unit for use with a transport trailer comprising: a structural framework mountable to a wall of the transport trailer (see at least structural framework #60); a condenser heat exchanger unit mounted to the structural framework (see at least condenser #70); an evaporator housing separated from the condenser heat exchanger by a distance (see at least evaporator housing #80); and at least one 
While Steele et al. further discloses the casing including a cylindrical shroud body (see at least outer casing #24) having a plurality of circumferentially spaced pylons extending downstream of the shroud body (see at least feet #39 and axial portion of legs #38) and a plurality of openings defined between adjacent pylons of the plurality of pylons (see at least openings defined between feet #39 and axial portion of legs #38), Steele et al. does not disclose the casing including a cylindrical shroud body having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud body and a plurality of openings defined between adjacent pylons of the plurality of pylons, wherein a portion of an airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings.
Alizadeh teaches another condenser fan assembly, having a casing including a cylindrical shroud frame (see at least ring #101) having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud body (see at least fastenings #107/#108/#109 and axial portions of arms #103/#104/#105) and a plurality of openings defined between adjacent pylons of the plurality of pylons (see at least openings between fastenings #107/#108/#109 and arms #103/#104/#105), wherein a portion of an airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings (in view that the openings include a radial component, at least some of the airflow will be expelled radially).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the fan assembly of Steele et al. with the casing including a cylindrical shroud body having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud body and a plurality of openings defined between adjacent pylons of the plurality of pylons, wherein a portion of an airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings, as taught by Alizadeh to improve the fan assembly of Steele et al. by decreasing resonance, thereby decreasing noise and vibration and improving the efficiency of the fan assembly (see at least Alizadeh column 6, lines 51-59).  
Regarding claim 2, Steele et al. in view of Alizadeh further discloses wherein substantially all of the airflow output from a discharge end of the at least one condenser fan assembly turns radially relative to the fan axis at a position upstream from the evaporator housing (Examiner notes that since the structure meets the claim, it is deemed capable of performing the claimed function; see also Steele et al. paragraph [0026]: in order for air to flow over the engine and generator to provide cooling there must be a significant radial component to the discharge upstream of the evaporator.).
Regarding claim 3, Steele et al. further discloses wherein the casing of the at least one condenser fan assembly further comprises: a stator coupled to the plurality of pylons (see at least central member #36), the stator including the plurality of guide vanes defining a discharge end of the fan assembly (see at least radial portion of legs #38), wherein the stator is arranged downstream from the fan rotor with respect to the airflow (central member #36 and the legs #38 are downstream from rotor #30A with respect to the airflow).
Regarding claim 4, Steele et al. further discloses wherein the shroud body has a planar configuration (see at least outer casing #24, which is planar in the radial direction).
Regarding claim 5, Steele et al. further discloses wherein the axial length of the shroud body is less than the axial length of the fan rotor (see at least outer casing #24 which has a shorter axial length than rotor #30A).
Regarding claim 6, Steele et al. further discloses wherein the fan rotor includes a plurality of fan blades (see at least blades of impeller #22) and the axial length of the shroud body is less than the axial length of the plurality of fan blades (see at least Figure 1, at least the inner rank of blades extend further than the outer casing #24).
Regarding claim 7, Steele et al. further discloses wherein the plurality of pylons maximize the distance between the plurality of fan blades and the plurality of guide vanes (see at least axial portion of legs #38 adjacent feet #39: since these cause axial projection, they maximize the distance between the radial portions of legs #38 and the blades of the impeller #22).
Regarding claim 8, Steele et al. further discloses wherein fan rotor further comprises a central hub (see at least rotor #30A; paragraph [0020]), and the shroud body is axially offset from central hub (see at least Figure 1: outer casing #24 offset in the axial direction from rotor #30A).
Regarding claim 9, Steele et al. further discloses wherein the shroud body is arranged upstream from the central hub (see at least Figure 1: outer casing #24 upstream from the protruding portion of rotor #30A with respect to the airflow).
Regarding claim 11, Steele et al. is silent regarding wherein the plurality of pylons is spaced equidistantly.
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pylons in the transport refrigeration unit of Steele et al. with wherein the plurality of pylons is spaced equidistantly since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions 
Regarding claim 12, Steele et al. further discloses wherein the plurality of pylons includes a first pylon (see at least axial portion of top left leg #38), a second pylon (see at least axial portion of bottom left leg #38), and a third pylon (see at least axial portion of top right leg #38), and a distance between the first pylon and the second pylon is different that a distance between the second pylon and the third pylon (the distance between the first and second pylon is shorter in at least one direction than the distance between the second and third pylon).
Regarding claim 13, Steele et al. further discloses wherein the plurality of pylons extend perpendicular to the surface of the shroud body (see at least axial portion of legs #38 adjacent feet #39 which project perpendicular to at least one surface of the outer casing #24, best shown in Figure 4).
Regarding claim 14, Steele et al. further discloses wherein the plurality of pylons extend at an angle between 0 degrees and 90 degrees relative to the surface of the shroud body (see at least axial portion of legs #38 adjacent feet #39 which project perpendicular to at least one surface of the outer casing #24 and parallel to another surface of the outer casing #24).
Regarding claim 15, Steele et al. is silent regarding wherein the shroud body, the plurality of pylons, the stator hub, and the plurality of guide vanes are integrally formed.
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the transport refrigeration unit of Steele et al. with wherein the shroud body, the plurality of pylons, the stator hub, and the plurality of guide In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).  In the instant case, the transport refrigeration unit of Steele et al. would not operate differently with wherein the shroud body, the plurality of pylons, the stator hub, and the plurality of guide vanes are integrally formed (if, in fact, they are not integrally formed). Further, applicant places no criticality on wherein the shroud body, the plurality of pylons, the stator hub, and the plurality of guide vanes are integrally formed, indicating simply that the components “may” be integrally formed as a single component or “may” be removably or permanently connected (see specification paragraphs [0040]-[0041]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele et al. (US 2009/0211287: previously cited) in view of Alizadeh (US 5,582,507).
Regarding claim 16, Steele et al. discloses a transport refrigeration unit for use with a transport trailer comprising: a structural framework mountable to a wall of the transport trailer (see at least structural framework #60); a condenser heat exchanger unit (see at least condenser #70); an evaporator housing (see at least evaporator housing #80); and at least one condenser fan assembly for blowing air toward the evaporator housing and over the condenser heat exchanger unit (see at least condenser fan assembly #10), the at least one condenser fan assembly including: a fan rotor rotatable about a fan axis (see at least rotor #30A; paragraph [0020]); and a casing defining a central opening (see at least outer shroud #24; central member #36 of bracket #34), the fan rotor being arranged within the central opening (see at least paragraphs [0020]-[0021]),
While Steele et al. further discloses the casing including a cylindrical body frame (see at least outer casing #24), having a plurality of circumferentially spaced pylons extending downstream of the shroud body (see at least feet #39 and axial portion of legs #38) and a plurality of openings defined between adjacent pylons of the plurality of pylons (see at least openings defined between feet #39 and axial portion of legs #38), and wherein the condenser fan assembly is arranged adjacent to the evaporator housing (see at least paragraph [0026]) such that a portion of an airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings due to the proximity of the evaporator housing (Examiner notes that since the structure meets the claim, it is deemed capable of performing the claimed function; see also paragraph [0026]: in order for air to flow over the engine and generator to provide cooling there must be a significant radial component to the discharge), Steele et al. does not disclose the casing including a cylindrical shroud frame having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud body and a plurality of openings defined between adjacent pylons of the plurality of pylons.
Alizadeh teaches another condenser fan assembly, having a casing including a cylindrical shroud frame (see at least ring #101) having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud body (see at least fastenings #107/#108/#109 and axial portions of arms #103/#104/#105) and a plurality of openings defined between adjacent pylons of the plurality of pylons (see at least openings between fastenings #107/#108/#109 and arms #103/#104/#105), wherein a portion of an airflow moving through the at least one condenser fan assembly is expelled from the at least one condenser fan assembly radially via the plurality of openings (in view that the openings include a radial component, at least some of the airflow will be expelled radially).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the fan assembly of Steele et al. with the casing including a cylindrical shroud body having a plurality of circumferentially spaced pylons extending from a downstream surface of the shroud body and a plurality of openings defined between adjacent pylons of the plurality of pylons, as taught by Alizadeh to improve the fan assembly of Steele et al. by decreasing resonance, thereby decreasing noise and vibration and improving the efficiency of the fan assembly (see at least Alizadeh column 6, lines 51-59).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure as it also discloses pylons/guide vanes arranged at a downstream end of a cylindrical body shroud.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763